      Case 3:19-cr-00541-FAB Document 84 Filed 01/21/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA,

      Plaintiff,

                  v.                     Criminal No. 19-541 (FAB)

DONALD KEITH ELLISON [2],

      Defendant.


                                 ORDER

     Defendant Donald Keith Ellison’s “UNOPPOSED MOTION TO MODIFY

CONDITIONS OF PRETRIAL RELEASE” (Docket No. 83) is GRANTED.

     1.      Defendant Ellison is allowed to travel throughout the

State of Georgia for purposes of accompanying his children to their

sporting events.

     2.      Defendant Ellison is also allowed to travel to Bay

County, Florida, once per month for a period of time not to exceed

five days each month.    He will inform his probation officer before

he must make each trip.

     3.      Defendant Ellison is allowed to travel to Bay County,

Florida from May 26, 2020 to June 11, 2020 for his wedding and

honeymoon.

     IT IS SO ORDERED.

     San Juan, Puerto Rico, January 21, 2020.

                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
